Dismissed and Opinion Filed December 31, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-01602-CR

                          RODDY MICHAEL MORA, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-82914-06

                            MEMORANDUM OPINION
                         Before Justices Francis, Evans, and Stoddart
                                 Opinion by Justice Francis
       A jury found Roddy Michael Mora guilty of three counts of aggravated sexual assault of

a child and three counts of indecency with a child by contact.          The trial court assessed

punishment at fifteen years in prison on each count. Sentence was imposed in open court on

September 14, 2012. The documents before this Court do not reflect that a motion for new trial

was filed; therefore, appellant’s notice of appeal was due by Monday, October 15, 2012. See

TEX. R. APP. P. 4.1(a), 26.2(a)(1). Appellant’s December 19, 2014 notice of appeal is untimely,

leaving us without jurisdiction over the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996).
       We dismiss the appeal for want of jurisdiction.




Do Not Publish                                      /Molly Francis/
TEX. R. APP. P. 47                                  MOLLY FRANCIS
141602F.U05                                         JUSTICE




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RODDY MICHAEL MORA, Appellant                      On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-01602-CR        V.                       Trial Court Cause No. 380-82914-06.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Evans and Stoddart participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered December 31, 2014.




                                             –3–